Citation Nr: 0113971	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  97-06 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of ileostomy 
for ulcerative colitis, as a result of exposure to 
herbicides.  



REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from February 1964 to January 
1968.  The record shows that the veteran served more than 14 
months in Vietnam.  

By rating action in October 1987, the RO denied service 
connection for ulcerative colitis with ileostomy as not 
having been incurred in or aggravated by service and not 
having been manifested to a compensable degree within one 
year of separation from service.  The veteran was notified of 
this decision and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 decision by 
the RO which, in part, denied service connection for 
residuals of ileostomy for ulcerative colitis, as a result of 
exposure to herbicides.  The Board remanded the appeal to the 
RO for additional development in December 1998.  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.  

2.  The veteran has not been diagnosed with current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam.  

3.  According to the veteran, he can provide no evidence of a 
relationship between exposure to herbicides in service and 
the development of ulcerative colitis.  



CONCLUSION OF LAW

Service connection for residuals of ileostomy for ulcerative 
colitis, as a result of exposure to herbicides is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000); 114 Stat. 2096; 
38 C.F.R. §§  3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that during the pendency of this 
appeal, there has been a significant change in the law.  
Specifically, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to its duty-to-assist 
obligation, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

In the instant case, the Board is satisfied that the duty to 
assist the veteran in the development of this claim either 
under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) or the prior regulations 
pertaining to duty to assist as set forth in 38 U.S.C.A. 
§ 5107 has been complied with.  By virtue of the Statement of 
the Case and the Supplemental Statements of the Case issued 
during the pendency of the appeal, the veteran and his 
representative were given notice of the evidence necessary to 
substantiate his claim.  The Board remanded the appeal to the 
RO for additional development, and the veteran was afforded 
an additional period of time to submit evidence.  In a letter 
received in April 2000, the veteran reported that the VA 
physician who reportedly had told him that his ulcerative 
colitis was caused by exposure to Agent Orange had died, and 
that he could not provide any additional evidence showing a 
relationship to service.  In light of the veteran's 
statement, the Board is satisfied that the VA has complied 
with its duty to assist the veteran and that no additional 
development is warranted.  

Although service connection for ulcerative colitis with 
ileostomy on a direct basis was finally denied by the RO in 
October 1987, the current claim arises from a different 
theory of entitlement than that which was considered 
previously.  In Spencer v. Brown, the Court held:  

When a provision of law or regulation 
creates a new basis of entitlement to 
benefits, as through liberalization of 
the requirements for entitlement to a 
benefit, an applicant's claim of 
entitlement under such law or regulation 
is a claim separate and distinct from a 
claim previously and finally denied prior 
to the liberalizing law or regulation.  
The applicant's later claim, asserting 
rights which did not exist at the time of 
the prior claim, is necessarily a 
different claim.  

Spencer, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994), cert. denied, 513 U.S. 810, 130 L. Ed. 2d 
19, 115 S. Ct. 61 (1994).  

The veteran now contends that his ulcerative colitis was 
caused by exposure to herbicidal agents, including Agent 
Orange while serving in Vietnam.  The veteran's service 
medical records, including his discharge examination in 
January 1968 are negative for any pertinent abnormalities or 
diagnosis referable to ulcerative colitis.  Likewise, a VA 
examination for Agent Orange exposure in September 1981 made 
no mention of the disease at issue.   

The evidentiary record shows that the veteran underwent an 
ileostomy for ulcerative colitis in the 1980's.  Follow-up VA 
records show that the veteran had no complications from the 
surgery, and that his ileostomy was stable.  (See VA 
outpatient records from 1987 to 1990.)  Private medical 
records, received in April 2001, show that a total 
colonoscopy with multiple biopsies in October 1986 confirmed 
severe ulcerative colitis.  None of the medical evidence 
submitted suggests that the veteran's ileostomy for 
ulcerative colitis resulted from exposure to herbicides 
during military service.  It is incidentally noted that the 
RO has not had the opportunity to review the report of the 
total colonoscopy in October 1986.  However, no useful 
purpose would be served by Remanding this case to the RO for 
their consideration of this evidence.  In this regard, the 
evidence considered by the RO reveals a diagnosis of 
ulcerative colitis, and this diagnosis has neither been 
questioned by the RO nor is it currently being questioned by 
the Board.  The evidence makes no mention of the etiology of 
the condition, which is the matter under consideration.  
Thus, the additional evidence confirming the diagnosis would 
not change the outcome of the case.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
The theory now being advanced is that the disability at issue 
is the result of herbicide exposure in Vietnam.  The 
applicable criteria provide that a disease associated with 
exposure to certain herbicide agents, listed in 38 C.F.R. 
§ 3.309 (2000), will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during the period 
of service.  No condition other than ones listed in 38 C.F.R. 
§ 3.309(a) (2000), however, will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116 (West 1991 & Supp 
2000); 38 C.F.R. § 3.307(a) (2000).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at section 3.309(e) shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii)(2000).  

Pursuant to 38 C.F.R. § 3.309(e), chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), manifested to a degree of 10 percent at any 
time after service shall be service connected, if a veteran 
was exposed to a herbicide agent during active military, 
naval, or air service, and the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(2000) are met, even though there is no 
record of such disease during service, and provided that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2000) are also satisfied.  

The term "soft-tissue sarcoma" includes the following:  
adult fibrosarcoma; dermatofibrosarcoma protuberans; 
malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  Chloracne, however, or other acneform 
disease consistent with chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to a herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (2000).  These regulations were 
recently amended on July 9, 2001 to includeType 2 diabetes.  
66 Fed. Reg. 23169 (May 8, 2001) (to be codified at 38 C.F.R. 
3.309(e).  As this is not the disability for which service 
connection is being granted, no useful purpose would be 
served in Remanding this claim to the RO for their initial 
consideration of this new regulation.

It is clear that the disability for which the veteran seeks 
service connection is not one for which presumptive service 
connection may be granted.  Notwithstanding the foregoing 
presumption provisions, which arose out of the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and 
the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 
Stat. 11 (1991), the United States Court of Appeals for the 
Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 
(Fed. Cir. 1997), aff'd Ramey v. Brown, 9 Vet. App. 40 
(1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  

There is no evidence contained in the veteran's claims 
folder, other than the veteran's contentions, which would 
tend to establish a medical link between any exposure to 
herbicide agents during service and the onset of ulcerative 
colitis.  In this regard, the Board notes that the veteran is 
not shown to have any particular medical expertise.  
Therefore, he is not competent to express an authoritative 
opinion regarding any medical causation of his disabilities.  
Despite having been asked to do so, the veteran has reported 
that he could not provide any additional evidence 
establishing the required relationship.  As such, there is no 
obligation on the part of the VA to provide the veteran a 
medical examination under the old or new criteria pertaining 
to the duty to assist.  Accordingly, the appeal is denied.  


ORDER

Service connection for residuals of ileostomy for ulcerative 
colitis, as a result of exposure to herbicides is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

